In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


        Nos. 06-17-00071-CR, 06-17-00072-CR &
                    06-17-00073-CR



       CHRISTOPHER DALE JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                  Hunt County, Texas
         Trial Court Nos. 31461, 31462 & 31463




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       The clerk’s records in these appeals were filed May 24 2017, and the reporter’s records

were filed July 27, 2017, making the appellant’s brief originally due August 28, 2017. This Court

extended that briefing deadline twice, on Jones’ motions, resulting in the most recent due date of

October 18, 2017. We informed counsel when we granted the last extension request that further

requests for extension of time would not be granted; nonetheless, counsel has filed a third motion

seeking an additional thirty days to file Jones’ brief.

       We have reviewed counsel’s most recent motion to extend time and find no extraordinary

circumstances that would warrant an additional thirty-day extension of the filing deadline. We

have also reviewed the case file and record on appeal. In light of the fact that this brief was

originally due three months ago and because the brief has actually been completed, the reasons

offered by counsel in his motion are not compelling enough to justify another extension of the

briefing deadline.

       The motion to extend time to file Jones’ appellate brief is denied. We hereby order counsel

to file Jones’ appellate brief with this Court on or before October 30, 2017.

       IT IS SO ORDERED.


                                                   BY THE COURT

Date: October 24, 2017




                                                  2